DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	This application contains claims directed to the following patentably distinct species:
         Species I claims 1-7, 14 and 16 disclose a detection unit configured to detect a moving object from a captured image captured by an image capturing unit; an extraction unit configured to extract an edge from the captured image; a determination unit configured to determine, based on a position of the moving object included in the captured image, whether to superimpose the edge on a region corresponding to the moving object in a background image; and a generation unit configured to generate an output image by superimposing a mask image, for obscuring the moving object, on the region in the background image and superimposing the edge, determined by the determination unit to be superimposed, on the region in the background image as shown in specification Fig. 3 and Para 39-42 (Corresponding to claims 1-7, 14 and 16).
         Species II claims 8-13, 15 and 17 disclose a detection unit configured to detect a moving object from a captured image captured by an image capturing unit; an extraction unit configured to extract an edge from the captured image; a determination unit configured to determine, based on brightness of the captured image, whether to superimpose the edge on a region corresponding to the moving object in a background image; and a generation unit configured to generate an output image by superimposing a mask image, for obscuring the moving object, on the region in the background image and superimposing the edge, determined by the determination unit to be superimposed, on the region in the background image as shown in Fig. 6 and Para 60-61 (Corresponding to claims 8-13, 15 and 17).
	The species are independent or distinct because they are independent of each other and implemented independently as shown in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently,   there are no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they required search in independent and different class/subclass and independent textual database search because are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647